 

Creighton
UNIVERSITY

School of Medicine
Graduate Medical Education
Internal Medicine Residency Training Program

 

Date: December 20, 2016

TO: Mary Beth Canning, House Staff Physician
FROM: Erica Cichowski, M.D. Frogram Director, Internal Medicine

This document is to inform you that'effective December 20, 2016 to March 8, 2016 you ere being placed on Probation status which is

reportable to state medical boards, prospective employers, or other third parties who request information about a house staff
physician's performance.

For information about Probation status, please see the attached GME Corrective Action Policy.

A. The deficiencies leading to probation are related to:

1}

2)

3)

4)

5)

§}

Excessive delays in inpatient admission history taking and physical examination leading to delays in care.
i) Admission H&Ps take upwards of 40-60 minutes without a thorough chart review,
ii) Admission HAPs frequently signed late at night, pointing towards deficits in efficiency.
Inability to place inpatient orders in a tiniely fashion to promote patient safety as well as patient and nursing satisfaction.
i) Noteing étaff consistently providing verbal feedback that there are delays up to 4 hours in placing orders the care
team hag digclised and agreed upon, *
ii) ER aurses frequently request supervisors place orders to ensure patient safety and transition to the floor,
Ability.to develops planof, ears for the following HMS conditions remains below the level of an incoming intern:
(1) Acute Coronary Syndrome
(2) COPD Exacerbation .
(3) Alcohol Withdrawal :
Inability to evaluate and treat acute Night Float nursing calls for:
(1) Chest pain-—when to get an EKG
(2) Acute and Chronic Pain—patient with stage 4 ovarign cancer requesting her home oxycodone be restarted, The
supervisor was called to the bedside to address pationt’s distress efter she refused narcotics perceiving that risk
of addiction was too high after her conversation with Dr. Canning.
(3) Fever apikes-in patients admitted for sepsis—ireated fever with acetaminophen rather than investigating

 

   

4A Agitation--frequently chose to monitor and let the primary team address in the forning than to take a proactive
approach to evaluating nursing concen.

Ability to create succinct and accurate Discharge Summaries within 24 hours of inpatient discharge has not improved
enough and remains below the level of ab incorning intemn.
Inability 10 provide safe and high quality inpatient care without ongoing direct supervision.
i) Frequently did not follow through on tasks assigned by her supervisor such as:
(!) Ensuritig s Family Medicine patient is reassigned to the Family Medicine team.
(2) Replacing electrolytes
(3) Preparing patients for discharge

© Pee er rap eed

/ a Sin \
\

 

nite nen
 

B. The Program expects you to correct these deficiencies by completing the following:

i) Change your Block 10 rotation from VA HMS to CU HMS. This change will allow you the opportunity to repeat
CU EMS where deficiencies have been most recently identified. This change will facilitate a more adequate
measurement and comparison and will allow the Clinical Competency Committee to more accurately predict ability
to supervise interns as of July 2017.

ii) Efficiently complete high quality Admission H&Ps, including chart review.

iit) Consistently place accurate and complete Admission orders within an hour of first contact with any new HMS
admissions with indirect supervision from your supervisor or attending.

iv) Accurately document duty hours to reflect all in house and remote work,

vy) Complete high quality, succinct and accurate Discharge Summaries within 24 hours of inpatient discharge
consistently at the level expected of an intern,

vi) Proactively evaluate and treat patients in Tesponse to nursing calls resulting in improvement in patient and nursing
satisfaction.

vii} Progress to the ability to provide ongoing safe, high quality care of inpatients with indirect supervision by the HMS
supervisor,

C. The Program will monitor your progress and evaluations closely and expects to see the following changes or improvements:
1) Successful completion of another CUMC HMS rotation Block 10 as measured by:

i) All applicable HMS evaluation ratings will be 2 or higher suggesting there is no longer any critical deficiencies,

ii} >/= 80% of applicable HMS evaluation ratings will be 3 or higher predicting you would be ready to supervise
interns in July,

D. Your progress will be monitored at least twice a month during documented meetings with your faculty mentor, Erica
Cichowski, You are responsible for scheduling these meetings. It is the Program Director’s responsibility to be reasonably
available to meet with you,

E. You have made some improvement in the Arnbulatory deficiencies for which you were Under Review. The Clinical
Competency Committee requests that you remain Under Review through March 8, 2017 for these same deficiencies.

A, The deficiencies in Ambulatory Care leading to your under review status on September 23, 2016:

4) Unable to integrate history, physical, and lab data into a diagnosis and plan of action. Specifically, you were unable
to relate typical UTI symptoms and a clearly abnormal urinalysis into a diagnosis of urinary tract infection, Also,
per Dr. Cichowsk, you applied lumbar spine MRI findings to a patient's complaint of neck pain. At this time, Dr.
Birch develops most clinic care plans because you are unable to and this puts you below the level expected of interns.

2) Significant delays in order entry and alert brocessing in clinic. Dr, Birch has to retake histories and develop the plan
of care frequently, Even when he explains the plan of care to the patients in your presence you are unable to Joliow
his line of reasoning and are unable to place the orders, This is below the level expected of interns.

3) You have been unable to apply feedback and instruction Provided by clinic attending to improve safety and timeliness
of patient care. For example, you were unable to ebtain informed consent from a clinic patient despite Dr. Birch's
jnstractions immediately prior to performing the task yourself, inability to follow directions is below the level ofan
intern and can lead to serious patient safety issues.

4) You have made errors of omission that could lead to further delays and gaps in care without direct supervision and
oversight. Specifically, there was significant delay in placing a Heme/One consult ona Patient with chronic leukemia,
This is failure of reasoning and ability to follow direction and can lead to serious Patient safety issues.

5) You are unable to complete 2-3 outpatient visits within a halfday of clinic. Dr. Birch notes that you oflen see patients
over the noon hour even when only 2 or 3 are scheduled.
6) You have been consistently late in arriving in clinic, which limits attending opportunity Jor extra instruction and

support, Both of these points raise concerns about your time management skills, your ability to benefit from
instruction, and your ability to prioritize your work, and puts you belaw the level of your peers.
B. The Program expects you to correct these deficiencies by completing the following:

Dp Arrive at clinic by 8:30 a.m. consistently with short synopsis of ambulatory topic reviewed or Hopkins Module
completed as agreed upon by clinic attending each week.

2) Present each clinic patient to clinic attending with an organized assessment, which prioritizes the highest acuity
problem and plan of care that was derived from an accurate interpretation of history, physical exam, lab, and
radiagraphic data.

3) Seek assistance from clinic attending by first Preseniing what your impression and plan are then incorporate feedback
by appropriately placing agreed upon orders to carry out the pian of care.

4) Address aleris in a timely manner.

/ ‘
wei HBR ey ‘
C. The Program will monitor your progress and expecis to see the following changes or Improvement by March 8, 2017

D Program Director (or surrogate) will review on an ongoing basis with your clinic attending your ability ta integrate
history and physical findings into a diagnosis and plan,

. we wee aa el
(L. ~_fpelame 296 ag _([ ly CLM MA 1 A- ed:

 

 
  

 

 

 

Bradley HeVrieze, M0. Date Erica Cichowgki, M.D. Date GC
seen Program Birector Program Director, Internal Medicine
Witness Date
I have received a copy of this document and the below attachments. - ar
.. \ : : A ferry tet
. ‘ r ‘ , a ' fo. : Ph Oe ge forte
Wetcnvcl to Sea Wale Ihe Bbw ‘
: Ch

Mary Beth Canning House Staff Physi¢ian Date }

| ae fd

Internal Medicine Resident ‘ ° ey eee

Attachments; Corrective Action Policy ao ¢#

Resident Due Process end Grievance Policy

Ce: Jounn Porter, MD
Associate Dean for Graduate Medical Education
